SUMMARY ORDER

Appellant Posr A. Posr appeals from (1) the October 23, 2006, 2006 WL 3025957, order of the United States District Court for the Southern District of New York (Kaplan, J.), revoking Posr’s bond and remanding him to the custody of the United States Marshal Service; (2) the October 24, 2006 order convicting Posr of criminal contempt and sentencing him to a term of 21 days’ imprisonment; and (3) the May 14, 2007 judgment of conviction sentencing Posr to 344 days’ imprisonment for misdemeanor assault of a federal officer in violation of 18 U.S.C. § 111(a)(1). We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We have reviewed all of Posr’s contentions on appeal, including the following: (1) the Federal Magistrates Act is unconstitutional; (2) Magistrate Judge Frank Maas lacked the authority to vacate Posr’s sentence; (3) District Judge Lewis A. Kaplan lacked jurisdiction to preside over Posr’s trial; (4) Posr’s conviction violated the Double Jeopardy Clause; (5) the District Court erroneously instructed the jury as to the “employed to assist” language in 18 U.S.C. § 1114; (6) the complaint and information were insufficient; and (7) the District Court made erroneous evidentiary rulings. We find that none of Posr’s contentions has merit. Therefore, we affirm the judgment and each of the orders of the District Court.
The judgment of the District Court is AFFIRMED.